

116 HR 5275 IH: Keep the William J. Hughes Technical Center Funded for FY 2020 Act
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5275IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Mr. Van Drew introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make continuing appropriations for the Federal Aviation Administration for fiscal year 2020. 
1.Short titleThis Act may be cited as the Keep the William J. Hughes Technical Center Funded for FY 2020 Act.  2.Continuing appropriations for the Federal Aviation AdministrationIf a joint resolution making continuing appropriations for fiscal year 2020 is not in effect, there is hereby appropriated for fiscal year 2020, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary, at an annualized rate for operations as provided in the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2018 (division L of Public Law 115–141) for fiscal year 2018 and under the authority and conditions provided in such Act, for continuing projects or activities (including the costs of direct loans and loan guarantees) that were conducted in fiscal year 2018 and for which appropriations, funds, or other authority were made available under any account relating to the Federal Aviation Administration. 
3.TerminationAppropriations and funds made available and authority granted pursuant to section 1 shall be available until September 30, 2020. 